COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


SHARON HATHAWAY FORREST

v.         Record No. 2256-94-4           MEMORANDUM OPINION *
                                              PER CURIAM
GREGORY LAWRENCE RUHLIN                      JULY 18, 1995


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      Jack B. Stevens, Judge

           (Sharon Hathaway Forrest, pro se, on briefs).
           (Andrew G. Lawrence, on brief), for appellee.

           Amicus Curiae: (Steven Allen Forrest, on brief), for
           appellant.



     Sharon Hathaway Forrest (mother) appeals the decision of the

Circuit Court of Fairfax County (trial court) denying her motion

to transfer this matter to the Juvenile and Domestic Relations

District Court of the City of Norfolk and resolving other issues.

 Mother was granted a divorce from Gregory Lawrence Ruhlin

(father) by the trial court in 1993.   At the time this matter was

heard by the trial court, mother lived in Norfolk with her new

husband and had custody of the parties' six children.

     Mother raises the following issues on appeal:   (1) whether

the trial court had authority to order mother's new husband to

refrain from making derogatory comments about father; (2) whether

the trial court erred by denying mother an additional hearing;

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
(3) whether the trial court's refusal to transfer this matter was

in the children's best interests; and (4) whether the trial court

was permitted by statute to prohibit derogatory statements.     Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.    Accordingly, we summarily affirm

the decision of the trial court. Rule 5A:27.
          On review, we consider the evidence in the
          light most favorable to the party prevailing
          in the trial court. Where the trial court's
          decision is based upon an ore tenus hearing,
          its determination will not be disturbed on
          appeal unless it is plainly wrong or without
          evidence in the record to support it.

Schoenwetter v. Schoenwetter, 8 Va. App. 601, 605, 383 S.E.2d 28,

30 (1989).

                 I.   Authority Over Mother's Husband

     "'In Virginia, we have established the rule that the welfare

of the infant is the primary, paramount, and controlling

consideration of the court in all controversies between parents

over the custody of their minor children.     All other matters are

subordinate.'"    Verrocchio v. Verrocchio, 16 Va. App. 314, 318,

429 S.E.2d 482, 484 (1993) (citation omitted).     Moreover, "[i]n

matters of a child's welfare, trial courts are vested with broad

discretion in making the decisions necessary to guard and to

foster a child's best interests."      Farley v. Farley, 9 Va. App.
326, 328, 387 S.E.2d 794, 795 (1990).

     We reject mother's contention that the trial court did not

have authority to require mother's husband to refrain from making




                                   2
derogatory comments about father in the presence of the children.

Mother's husband had testified as a witness, was present in

court, and was subject to the court's authority.    There is no

question mother's husband had sufficient notice, as the trial

court spoke directly to mother's husband and ordered him to avoid

making any comments about father in the presence of the children.

 See Rollins v. Commonwealth, 211 Va. 438, 441, 177 S.E.2d 639,

642 (1970).    This is not an instance where due process requires

the joinder of a party, and Code § 8.01-7, relied upon by mother,

is not applicable.
     In exercising its authority to promote the best interests of

the children, a trial court may impose restrictions which affect

non-parties.    See, e.g., Carrico v. Blevins, 12 Va. App. 47,

49-51, 402 S.E.2d 235, 237 (1991) (mother who lived with her

boyfriend was barred from having overnight visitors of opposite

sex when son visited).   Moreover, the trial court had authority

to review and modify custody of the children if mother and her

husband failed to comply with the court's order.

                       II.   Additional Hearing

     "After a court has concluded an evidentiary hearing, 'during

which each party had ample opportunity to present evidence, it

[is] within the court's discretion to refuse to take further

evidence on this subject.'"     Holmes v. Holmes, 7 Va. App. 472,

480, 375 S.E.2d 387, 392 (1988) (citation omitted).    Contrary to

mother's characterizations, we find no evidence that there were



                                   3
improper ex parte communications or that mother was prevented

from presenting evidence to the court.     Mother received a copy of

father's letter to the court concerning the use of "respite

providers" to supervise father's visitation.        Mother then filed a

memorandum in response to the proposed split fee arrangement.

The trial court had mother's arguments before it when it denied

mother's requested arrangement.     We cannot say the trial court

abused its discretion when it entered the order without

conducting an additional hearing.
                       III. Denial of Transfer

     Code § 20-79(c) allows, but does not require, the transfer

of a matter concerning the care and custody of minor children

from the circuit court to "any juvenile and domestic relations

district court within the Commonwealth that constitutes a more

appropriate forum."    Transfer, therefore, is expressly left to

the discretion of the trial court.     The trial court noted that it

was refusing to transfer the matter to the Juvenile and Domestic

Relations District Court of the City of Norfolk because "[t]he

case was tried here, and this Court has . . . been supervising

this matter since the beginning."

     We cannot say the trial court abused its discretion by

retaining jurisdiction over a matter which had begun in the

Fairfax County courts and over which the trial judge had presided

for numerous hearings.

                      IV.   Derogatory Statements




                                   4
        Mother argues that the trial court erred when it ordered

mother to refrain from making derogatory statements about father,

because there was no evidence mother had made derogatory

statements.    Mother also argues that the Virginia Code does not

authorize such a prohibition.

        There was evidence to support the conclusion that mother had

made negative comments about father to the children.    For

instance, while the eldest daughter testified that mother had

never said anything against father, the daughter also testified

that mother had said father was dangerous.    Moreover, in

furtherance of the children's best interests, the trial court was

authorized to order mother to refrain from making derogatory

comments, regardless whether such comments had been made in the

past.    Therefore, the trial court was acting within its statutory

and discretionary authority in ordering mother to refrain from

making derogatory comments about father in the presence of the

children.
        Accordingly, the decision of the trial court is summarily

affirmed.

                                                     Affirmed.




                                   5